       Case 1:20-cv-01707-AJN-SLC Document 8 Filed 01/22/21 Page 1 of 2

                                                                              DOCUME 'f
                                                                              EL£CTRONIC.ALLY. FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             1/22/21



  Jeremiah Griffin,

                         Petitioner,
                                                                 20-cv-1707 (AJN) (SLC)
                 –v–
                                                          ORDER ADOPTING REPORT AND
  Warden of the Otis Bantum Correctional Center,              RECOMMENDATION

                         Respondent.


ALISON J. NATHAN, District Judge:

       Before the Court is Judge Cave’s Report & Recommendation recommending that the

Court dismiss Petitioner’s petition for a writ of habeas corpus under 28 U.S.C. § 2241 without

leave to replead. Dkt. No. 7.

       When considering the findings and recommendations of a Magistrate Judge, the Court

may “accept, reject, or modify [them], in whole or in part.” 28 U.S.C. § 636(b)(1). “The Court

must make a de novo determination of any portions of a magistrate’s report or findings to which

a party raises an objection, and reviews only for clear error on the face of the record when there

are no timely objections to the Report & Recommendation.” Banks v. Comm’r of Soc. Sec., No.

19-cv-929 (AJN) (SDA), 2020 WL 2765686, at *1 (S.D.N.Y. May 27, 2020) (internal quotation

marks omitted); see also Brennan v. Colvin, No. 13-cv-6338 (AJN), 2015 WL 1402204, at *1

(S.D.N.Y. Mar. 25, 2015); Hicks v. Ercole, No. 09-cv-2531 (AJN) (MHD), 2015 WL 1266800,

at *1 (S.D.N.Y. Mar. 18, 2015); Gomez v. Brown, 655 F. Supp. 2d 332, 341 (S.D.N.Y. 2009).

Clear error is found only when, upon review of the entire record, the Court is left with “the

definite and firm conviction that a mistake has been committed.” Laster v. Mancini, No. 07-CV-



                                                     1
        Case 1:20-cv-01707-AJN-SLC Document 8 Filed 01/22/21 Page 2 of 2




8265 (DAB) (MHD), 2013 WL 5405468, at *2 (S.D.N.Y. Sept. 25, 2013) (quoting United States

v. Snow, 462 F.3d 55, 72 (2d Cir. 2006)).

        As of this date, no objections to the Report & Recommendation have been filed, and the

deadline for objections has passed. See Dkt. No. 7 at 4. The Court thus reviews the Report &

Recommendation for clear error. It finds none. Thus, the Court adopts the Report &

Recommendation in its entirety and dismisses Petitioner’s § 2241 petition for the reasons

provided in Judge Cave’s Report and Recommendation. This resolves Dkt. No. 7.

        Because Petitioner “has not made a substantial showing of the denial of a constitutional

right, a certificate of appealability will not issue.” See, e.g., Perez v. United States, No. 04-cv-

7148 (JSR), 2007 WL 685949, at* 1 (S.D.N.Y Jan. 29, 2007) (citing 28 U.S.C. § 2253). The

Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken

in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal. See

Coppedge v United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

        The Clerk of Court is respectfully ordered to mail a copy of this Order and of the Report

& Recommendation, Dkt. No. 7, to the Petitioner. The Clerk of Court is further directed to close

this case.

        SO ORDERED.

 Dated: January 21, 2021
        New York, New York
                                                   ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge




                                                      2
